DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-13 are pending in the application.

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and dependent claims 2-13 contain the trademark/trade name IRDye700DX. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a photosensitizer near-infrared and, accordingly, the identification/description is indefinite.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451).
Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) teaches of nanobody-photosensitizer conjugates for targeted photodynamic therapy. The conjugates comprise nanobodies (NB) that target the epidermal growth factor receptor (EGFR) and a traceable PS (IRDye700DX) for cancer therapy (title; abstract; p1442, left column, second and third paragraphs; p1444, NB-PS conjugates bind specifically to EGFR). The NBs are considered as the smallest naturally occurring binding 
The EGFR-targeted NBs showed a faster accumulation at a tumor, a more homogeneous distribution within a tumor and a more rapid clearance of unbound molecules, compared to an anti-EGFR monoclonal antibody. The NBs provide an improved potency of PDT by stimulating intracellular delivery of the PS wherein the NB is internalized via clustering-induced endocytosis of EGFR (p1442, left column, first paragraph; p1443, right column, NB–PS conjugates are potent PDT agents and the biparatopic NB–PS leads to more effective PDT; p1445, Illumination right after incubation leads to stronger phototoxicity).
The IRDye700DX was used as the N-hydroxysuccinimide (NHS) ester (p1442, Nanobodies and PS conjugation; p1444, Production and characterization of NB-PS conjugates).
The IRDye700DX anticipates the fluorophore of the instant claim 12 as it is conjugated to the probe.
The nanobodies (NBs) of the disclosure anticipate the probe of the instant claims of the size “of less than about 10 kDa” as the upper and lower limit of the range are not defined and the NBs have the same function as the probe of the instant claims, such as internalizing into a cell for use in PDT. The NBs have sufficient specificity as the probes of the disclosure are stated to perform at a molecular weight of less than about 50 kDa, e.g., about 49 kDa, 45 kDa, 40 kDa, 35 kDa, 30 kDa, 25 kDa, 20 kDa, 15 kDa, etc. (specification, [0008], [0059]) and therefore, the size of less than about 10 kDa is not critical to the function of the probe as a PDT agent. NBs showed a faster accumulation at a tumor, a more homogeneous distribution within a tumor and a more rapid clearance of unbound molecules, compared to an anti-EGFR monoclonal antibody.


1-4 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (Analyt. Biochem. 2009, 388, 220-228).
Peng et al. (Analyt. Biochem. 2009, 388, 220-228) teaches of IRDye®QC-1-GDEVDGAK-IRDye700DX conjugate 
    PNG
    media_image1.png
    187
    366
    media_image1.png
    Greyscale
 (abstract; Fig. 2).
GDEVDGAK peptide molecular weight = 790 g/mol.
IRDye QC-1 molecular weight = 1242.24 g/mol.
IRDye 700DX molecular weight = 1954.2 g/mol.
Molecular weight of the conjugate = 3.28 kDa.
The IRDye700DX anticipates the fluorophore of the instant claim 12 as it is conjugated to the probe.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) in view of Kovar et al. (Analyt. Biochem. 2007, 367, 1-12), as evidenced by Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 054010-11) and in further view of Lee et al. (Chem. Rev. 2010, 110, 3087-3111) and O’Neill et al. (US 2010/0215575A1).
Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) discloses nanobody-photosensitizer conjugates for targeted photodynamic therapy. The conjugates comprise nanobodies (NB) that target the epidermal growth factor receptor (EGFR) and a traceable PS (IRDye700DX) for cancer therapy (title; abstract; p1442, left column, second and third paragraphs; p1444, NB-PS conjugates bind specifically to EGFR). The NBs are considered as the smallest naturally occurring binding domain, that is approximately 10 times smaller than conventional antibodies (NBs: 15 kDa) (p1442, left column, first paragraph). The EGFR-targeted NBs showed a faster accumulation at a tumor, a more homogeneous distribution within a tumor and a more rapid clearance of unbound molecules, compared to an anti-EGFR monoclonal antibody (p1442, left column, first paragraph).
The IRDye700DX was used as the N-hydroxysuccinimide (NHS) ester (p1442, Nanobodies and PS conjugation; p1444, Production and characterization of NB-PS conjugates).
Heukers et al. does not disclose the ligand EGF, a peptide probe listed in the instant claim 6 or a radionuclide probe of the instant claim 10.
Kovar et al. (Analyt. Biochem. 2007, 367, 1-12) discloses contrast agents for optical imaging (title). Commonly used fluorescent dyes for optical imaging are listed in Table 1. NIR dye IRDye 700DX has properties that may make it attractive for imaging and is 100 times more photostable than AlexaFluor 680 and Cy5.5. Members of the phthalocyanine dye, such as IRDye 700DX class have been 
Fluorochrome-labeled epidermal growth factor (EGF) has been a versatile tumor imaging agent because EGFR is overexpressed on the surface of many types of tumor cells (p3, right column, first paragraph). EGF has been labeled with Oregon green 514, Cy5.5 and IRDye 800CW (p3, right column, first and second paragraph). Fluorochrome-tagged somatostatin have been used as a targeting system for tumor imaging and radiotherapy of cancer (p3, right column, last paragraph). Although the authors use IRDye800CW EGF imaging agent as an example, the principles described for tumor imaging will be applicable to any dye-conjugate optical agent (p4, Developing an optical imaging agent).
Growth factors are a popular choice for optical imaging agents because, in addition to high-affinity targeting, the ligand and its fluorescent label are often internalized by the normal endocytic pathway, amplifying the signal in the tumor cells (p3, Tumor surface proteins).
The development of an optical targeting agent begins with covalent attachment of an NIR dye to the targeting compound. Many dyes are available with an N-hydroxysuccinimidyl (NHS) ester, which is activated for simple one-step coupling to free amines. NHS esterified NIR dyes may be purchased in bulk or in prepackaged labeling kits (p4, Conjugating probes with NIR dyes).
Because of their small size, convenience of handling and attractive pharmacokinetic properties, peptides are useful agents for in vivo imaging. Cy-5.5 RGD peptide has been used to detect and image tumor xenografts and to monitor angiogenesis. RGD peptide can be doubly labeled with 111indium and IRDye 800CW to directly compare NIR optical imaging with scintigraphy (p4, Peptides and small molecules; p9, right column), as evidenced by Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 111In (abstract; 054010-2, right column, first full paragraph). DTPA derivative was first reacted with the α-amino group of the Lys unit in Lys-c(KRGDf). Subsequently IRdye800 was conjugated to the ω-amino group of the Lys unit in DTPA-Lys-c(KRGDf) (2.1 Dual-labeled Contrast Agent).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the EGF of Kovar et al. as both teach of targeting the      epidermal growth factor receptor (EGFR) and imaging via a fluorescent dye. The IRDye 700DX has properties that may make it attractive for imaging and is 100 times more photostable than AlexaFluor 680 and Cy5.5. EGF has been labeled with Oregon green 514, Cy5.5 and IRDye 800CW. Therefore, it would have been predictable to substitute the Cy5.5 for a more photostable fluorescent dye to provide the advantage of a more efficient imaging probe.
The EGF of the disclosure encompasses the EGF of the instant claims, has the same properties and is capable of the same functions.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to label the IRDye 700DX of Heukers et al. with a radionuclide and to also substitute the NB of Heukers et al. for the cyclic peptide (c(KRGDf)) of Houston et al. as RGD peptide can be doubly labeled with 111indium and IRDye 800CW. The IRDye 800CW is conjugated to the ω-amino group of the Lys unit in DTPA-Lys-c(KRGDf) via the NHS ester derivative, Heukers et al. teaches of coupling of IRDye700DX as the N-hydroxysuccinimide (NHS) ester derivative and Kovar et al. teaches that the dyes with an N-hydroxysuccinimidyl (NHS) ester are is activated for simple one-step coupling to free amines. 
Therefore, it would have been predictable to substitute the NHS ester IRDye 700DX for the NHS ester IRDye 800CW for conjugation to a probe, such as EGF or c(KRGDf) as Kovar et al. teaches that although the authors use IRDye800CW EGF imaging agent as an example, the principles described for 
The cyclic peptide (c(KRGDf)) of Houston et al. encompasses the cyclic peptide (c(KRGDf)) of the instant claims, has the same properties and is capable of the same functions.
The 111In of Houston et al. encompasses the radionuclide of the instant claims, has the same properties and is capable of the same functions.

Heukers et al. does not disclose a probe member listed in the instant claim 11.
Lee et al. (Chem. Rev. 2010, 110, 3087-3111) discloses peptides and peptide hormones for molecular imaging and disease diagnosis (title). Peptide-based imaging probes have been examined for affinity and specificity for a target of interest. Advances in molecular cancer biology have revealed and elucidated an increasing number of tumor receptors and their specific regulatory peptides, such as somatostatin (SST), glucagon-like peptide-1 (GLP-1) (p3087, right column, last paragraph; p3088-3089, 2. Design of Peptide-Based Imaging Probes). Peptides can be directly or indirectly labeled with imaging moieties to provide or augment the imaging signal, depending on the modality. For instance, several radioisotopes (111In, 68Ga, etc.) for PET and SPECT, organic near-infrared (NIR) fluorophores for optical imaging, etc. (p3089, right column, second paragraph; 4. Peptide Probes for Optical Imaging; 4.1. Fluorophore-Labeling Strategies).
Types of peptide-based imaging probes include radiolabeled peptide probes, including somatostatins, bombesin, glucagon-like peptide-1 (GLP-1), etc. (3.2.1 Somatostatin Analogues; 3.2.3. Arg-Gly-Asp Analogues; 3.2.3. Bombesin Analogues; p3096, left column, second paragraph). Radiolabeled GLP-1 [111In-Ahx-[DTPA-Lys40]-Exendin-4 have been developed to image targeted tumors (p3096, left column, second paragraph; Table 1).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to bind the NHS ester IRDye 700DX of Heukers et al. to the radiolabeled GLP-1 [111In-Ahx-[DTPA-Lys40]-Exendin-4 of Lee et al. to provide for the advantage of targeting specific tumor receptors of interest as the NHS ester of IRDyes are known to conjugate to the Lys group of a DTPA-Lys-peptide moiety, as taught by Kovar et al. 
The [DTPA-Lys40]-Exendin-4 of Lee et al. encompasses the [DTPA-Lys40]-Exendin-4 of the instant claims, has the same properties and is capable of the same functions.

Heukers et al. does not disclose chlorotoxin.
O’Neill et al. (US 2010/0215575A1) discloses treatment and diagnosis of neoplastic tumors via the administration of a chlorotoxin agent that may be or may not be labeled with a fluorophore, such as IRDye700 (abstract; p1, [0005]; p4, [0042]; p7, [0087-0088]; p9, [0105],[0109]; claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conjugate the RGD-IRDye700 to chlorotoxin as O’Neill et al. teaches that a chlorotoxin agent may be labeled with a fluorophore, such as IRDye700 and can be used for the treatment of tumors and provides the advantage of increases survival times of humans suffering cancers. 



s 1,2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2011/123742A1).
Wang et al. (WO2011/123742A1) discloses a NIR optical imaging agent comprising a norepinephrine analogue coupled to a near-infrared dye (NIR) for optical tumor imaging (abstract; p4, [0014]). 
    PNG
    media_image2.png
    165
    210
    media_image2.png
    Greyscale
 X is O, CH2, CH, NH, etc.; R1 has the general formula R3-R4-R5; R3 is chemically bonded to X to form an amide, thioester, ester, etc.; R4 is C1-C8 alkyl, etc.; R5 is chemically bonded to R2 to form an amide, ester, thioester, etc.; R2 is C1-C8 alkyl, etc. (p4-5, [0017-0020]; p6, [0024-0027]). The dye comprises IRDye700DX, IRDye800CW, etc. (p4, [0015]).
For example,  
    PNG
    media_image3.png
    444
    584
    media_image3.png
    Greyscale
(p5, [0021]; p6, [0029]).
Wang et al. does not explicitly disclose the NIR optical imaging agent structure with the IRDye700DX.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the IRDye800CW for IRDye700DX as Wang et al. teaches that both dyes can be used analogously and be bound to the norepinephrine analogue via a linker. 

Conclusion
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618